Eugene T. Molin, Esq. Law Assistant to the Judges City Court of Yonkers
We acknowledge receipt of your request for our opinion whether payment of parking tickets by the use of credit cards is authorized.
Chapter 748 of the Laws of 1977 amended Personal Property Law § 401
subidivision 4 and added two new subdivisions thereto; designated as subdivisions 21 and 22; amended § 413 of such law, subdivision 11 paragraphs a and c; and amended the General Municipal Law by adding thereto a new section, to be § 5. The bill was approved and became effective on August 5, 1977.
In our opinion, it is now possible to the limited extent and only in the manner specified in the above statutes for a municipality to authorize use of credit cards as a means for payment of the fines, but only those fines, specified in the above statutes.